Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 1 of 30 PAGEID #: 810




                         IN THE UNITED S TATES DIS TRICT COURT
                          FOR THE S OUTHERN DIS TRICT OF OHIO
                                  WES TERN DIVIS ION

 J EWELL EVETTE J ONES , e t a l.,              :
                  Pla in tiffs ,
          v.
                                                :
                                                          Ca s e No. 3:18-cv-00037
 MONTGOMERY COUNTY
 DEPARTMENT OF J OB AND                                   J UDGE WALTER H. RICE
 FAMILY S ERVICES , CHILDREN                    :
 S ERVICES DIVIS ION, e t a l.,
                  De fe n d a n ts .




         DECIS ION AND ENTRY ADOPTING IN PART AND REJ ECTING IN
         PART THE REPORT AND RECOMMENDATIONS OF THE UNITED
         S TATES MAGIS TRATE J UDGE (DOC. #57); S US TAINING THE
         OBJ ECTIONS OF DEFENDANTS MONTGOMERY COUNTY
         DEPARTMENT OF J OB AND FAMILY S ERVICES , CHILDREN
         S ERVICES DIVIS ION; J EWELL GOOD; DEBBY S HAW; S ANDRA
         MUNDY AND DEANS AI MYERS (“ MONTGOMERY COUNTY
         DEFENDANTS ” ) AND J ANE HAY (DOC. #59); OVERRULING THE
         S EPARATE OBJ ECTIONS OF J ANE HAY (DOC. #58); DEFENDANTS
         TOM KELLEY, MICHELLE MATTHEWS AND RONALD CHURCH
         DIS MIS S ED WITHOUT PREJ UDICE; MONTGOMERY COUNTY
         DEPARTMENT OF J OB AND FAMILY S ERVICES , CHILDREN
         S ERVICES DIVIS ION DIS MIS S ED AS NOT S UI J URIS AND
         MONTGOMERY COUNTY S UBS TITUTED AS DEFENDANT;
         S US TAINING THE MOTION TO DIS MIS S OF MONTGOMERY
         COUNTY DEFENDANTS AND J ANE HAY (DOC. #37); AND
         S US TAINING IN PART AND OVERRULING IN PART THE S EPARATE
         MOTION TO DIS MIS S OF DEFENDANT J ANE HAY (DOC. #38)




        Th is m a tte r is b e fo re th e Co u rt o n Ma g is tra te J u d g e Mich a e l Ne w m a n ’s

Re p o rt a n d Re co m m e n d a tio n s , Do c. #57. Ob je ctio n s h a ve b e e n file d b y th e
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 2 of 30 PAGEID #: 811




Mo n tg o m e ry Co u n ty De p a rtm e n t o f J o b a n d Fa m ily S e rvice s , Ch ild re n S e rvice s

Divis io n (“ MCDJ FS ” ), a n d th e fo llo w in g e m p lo ye e s o f MCDJ FS : J e w e ll Go o d

(“ Go o d ” ); De b b y S ha w (“ S h a w ” ); S a n d ra Mu n d y (“ Mu n d y” ); De a n s a i Mye rs

(“ Mye rs ” ) a n d J a n e Ha y (“ Ha y” ), Do c. #59. MCDJ FS , Go o d , S ha w , Mu n d y a n d

Mye rs a re re fe rre d to, co lle ctive ly, a s th e “ Mo n tg o m e ry Co u n ty De fe n d a n ts .”

S e p a ra te o b je ctio n s to th e Re p o rt a n d Re co m m e n d a tio n s w e re a ls o file d by Ha y,

Do c. #58.

         Pla in tiff, p ro s e , J e w e ll Eve tte J o n e s (“ Pla in tiff“ o r “ J o n e s ” ), ha s n o t file d

a n y o b je ctio n s to th e Re p o rt a n d Re co m m e n d a tio n s .

         Th e Co u rt h a s re vie we d th e Mo tio n to Dis m is s file d b y th e MCDJ FS , To m

Ke lle y, th e Mo n tg o m e ry Co u n ty De fe n d a nts , Mich e lle Ma tth e ws a n d Ha y, Do c.

#37, 1 a n d th e s e pa ra te Mo tio n to Dis m is s , Do c. #38, file d b y Ha y. Th e Co u rt h a s

co n s id e re d th e “ An s w e r to De fe n d a n ts ’ Mo tio n s to Dis m is s ” file d b y Pla in tiff, Do c.

#42, a n d th e re p lie s file d b y a ll De fe n da n ts , Do cs . #44 a n d #47.

         Ma g is tra te J u d g e Ne w m a n h a s re co m m e n d e d th a t th e Mo tio n s to Dis m is s ,

Do cs . #37 a n d #38, be g ra n te d , in p a rt, a n d o ve rru le d, in p a rt.




1
  In h e r Am e n d e d Com pla int, Plain tiff in co rp orate s b y refe re n ce th e “ S ta te m e nt of th e
Pa rties ” a n d “ S ta tem en t o f Fa cts ” from h er Co m p lain t. Do c. #34, PAGEID##567 a n d 578;
Do c. #2, PAGEID##2, 91-93, 98-137. Th e ca p tion o f th e Am e n d e d Com p la int is re vis e d.
Th is h a s cre ate d co n fus io n a s to w h o m a re De fe n d a n ts in th e Am e nd e d Co m p lain t. Tom
Ke lle y a n d Mich ele Ma tth e w s a re id e ntifie d o n ly in th e ca p tio n of th e Am e n d e d Co m pla int
b u t a re n o t m e ntio n e d fu rth er in th is p le a din g. Th e y a re, h o w e ver, n am e d a s p a rtie s to
th e Motion to Dis m is s , Do c. #37. Th e Re p o rt an d Re co m m e n d a tio n s d o n o t m e ntio n
e ith e r o f th es e in d ivid ua ls . Do c. #57. Ad ditio na lly, n eith er Tom Ke lley n o r Mich e lle
Ma tth ew s a re p a rtie s to th e Obje ctio n s , Do c. #59.


                                                           2
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 3 of 30 PAGEID #: 812




         (1) Pla in tiff’s § 1983 cla im s a re n o lo n g e r pa rt o f th is ca s e ; (2)
         Pla in tiff’s cla im s a ga in s t MCDJ FS s h o u ld be DIS MIS S ED b e ca u s e it is
         n o t s u i ju ris ; (3) Pla intiffs ’ cla im s a g a in s t De fe n d a n ts in th e ir
         in d ivid u a l ca p a citie s s h o u ld b e DIS MIS S ED; a n d (4) Pla in tiff’s Title VII
         cla im s b a s e d o n na tio n a l o rig in d is crim in a tio n s h o u ld b e
         DIS MIS S ED. Ho w e ve r, th e u n d e rs ig n e d furth e r co n clu d e s th a t
         Pla in tiff’s Title VII ra ce d is crim in a tio n a n d re ta lia tio n cla im s a s s e rte d
         a g a in s t De fe n d a n ts Ha y, Go o d , S h a w , Mu nd y, a n d Mye rs in th e ir
         o fficia l ca p a citie s (i.e ., cla im s a ctu a lly a s s e rte d a g a in s t h e r p ro p e r
         Co u n ty e m p lo ye r, s e e s u p ra ) s h o u ld REMAIN PENDING.

Do c. #57, PAGEID##783-784.

        Ba s e d u p o n th e a b o ve -m e n tio n e d p le a d ing s a n d fo r th e re a s o ns s e t fo rth

b e lo w , th e Co u rt a d op ts in p a rt a n d re je cts in p a rt th e Re p o rt a nd

Re co m m e n d a tio n s o f Ma g is tra te J u d g e Mich a e l Ne w m a n , Do c. #57.

        Th e Co u rt w ill re vie w , d e n o vo , in a cco rd a n ce w ith Fe d . R. Civ. P. 72, th e

o b je ctio n s file d b y the Mo n tg o m e ry Co u n ty De fe n d a n ts a n d Ha y, Do c. #59, a n d

th e s e p a ra te o b je ction s file d b y Ha y, Do c. #58.



I. Pro ce d u ra l a n d Fa ctua l Ba ckg ro u n d

        Pla in tiff’s p ro s e Am e n d e d Co m p la in t, Do c. #34, w a s file d Ap ril 9, 2019, a n d

in co rp o ra te s ce rta in p a rtie s , fa cts , a n d cla im s fro m h e r o rig in a l Co m p la in t. 2 Th e




2
  On Fe b ru a ry 1, 2018, pro s e Plain tiff file d h er Co m p la int, Do c. #2, a nd a ll De fe n d a nts
file d Mo tio n s to Dis m is s , Do c. ##12 a n d 13. Pla in tiff file d a m otio n to a m e n d h e r
co m p lain t, Do c. #20, a nd Ma gis tra te J u d g e S ha ro n Ovin gto n is s u e d a Re p o rt a n d
Re co m m e n d a tio n s, Doc. #29. On Ma rch 22, 2019, a De cis io n a n d En try w a s file d a d o ptin g
th e Re p o rt a n d Re co m m e n d a tio n s , in p a rt, a nd d e clarin g s a m e m o ot, in p a rt, Do c. #33.
Pla intiff’s m o tio n to am e n d h e r co m pla int, Do c. #20, w a s s u s tain e d b y th e Co u rt, Do c.
#33.


                                                         3
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 4 of 30 PAGEID #: 813




Am e n d e d Co m p la in t n a m e s th e fo llo w in g De fe n d a n ts : (1) “ Mo n tg o m e ry Co u n ty

Ch ild re n [‘s ] S e rvice s Divis io n ;” (2) Ha y, ” in h e r in d ivid u a l ca p a city” a n d in h e r

“ o fficia l ca pa city a s a Co u rt Re vie w S p e cia lis t, Ra n k 1” fo r MCDJ FS a n d in h e r

” o fficia l ca pa city a s Pre s id e n t o f Pro fe s s ion a l Gu ild o f Ohio (PGO) Co u n cil 12;” (3)

Ro n a ld Ch u rch , in h is “ in d ivid ua l ca pa city” a n d in h is ” o fficia l ca p a city a s

Re g io n a l S u p e rvis o r o f PGO[,] Co u n cil 12;” 3 (4) Go o d in h e r “ ind ivid u a l ca p a city”

a n d in h e r “ o fficia l ca p a city a s a n As s is ta n t Dire cto r” fo r MCDJ FS ; (5) Mye rs in h e r

“ o fficia l ca pa city a s Hu m a n Re s o u rce s Co ord in a to r” fo r MCDJ FS ; a n d (6) S ha w in

h e r “ in d ivid u a l ca p a city” a n d in h e r “ o fficia l ca p a city a s Dis trict 2

Ma n a g e r/S u p e rvis o r fo r MCDJ FS .” Do c. #34, PAGEID#567, in corp o ra tin g Do c. #2,

PAGEID#91-93. 4 Th e Am e n d e d Co m p la in t a lle g e s tw o cla im s : Co u n t I, “ h o s tile

w o rk e n viro n m e n t b a s e d o n n a tio n a l o rig in ” u n d e r Title VII, 42 U.S .C. § 2000e -

2(a ), a n d , Co u n t II, re ta lia tio n fo r e n ga g in g in p ro te cte d a ctivity un d e r Title VII, 42

U.S .C. § 2000e -3(a ).




3
  Alth o u g h Plain tiff h a s n a m e d Ro n a ld Ch u rch a s a Defe n d a n t in th e Am e n d e d Co m pla int,
Do c. #34, PAGEID#567; Do c. #2, PAGEID#92, he r p ra yer fo r re lie f re q ue s ts th a t th e Co u rt
“ co rre ct th e ca ptio n b y re p la cin g th e n am e Ron a ld Ch u rch w ith J o h n Do e .” Do c. #34,
PAGEID#594.

4
  Alth o u g h th e Am e n d e d Co m p la in t d o e s no t in clu d e S a n d ra Mun d y a s a De fe n d a nt,
Pla intiff h a s lis te d h e r in th e re vis e d ca ptio n o f th e Am e n d e d Com p lain t in d icatin g h e r jo b
title a s “ Cle rica l S u p e rvis o r, Mo n tg om e ry Co un ty J o b a n d Fam ily S e rvice s , Ch ild re n
S e rvice s Divis io n.” Do c. #34, PAGEID##565-567; Do c. #2, PAGEID#93. As s u ch , s h e is
n a m e d in th e Mo tio n to Dis m is s, re fere n ce d in th e Re p o rt a n d Re co m m e n d a tio n s a n d
in clu d e d in th e Ob je ctio n s , Do c. ##37, 57 a n d 59.


                                                           4
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 5 of 30 PAGEID #: 814




         Acco rd in g to th e a lle g a tio n s in th e Am e n d e d Co m p la in t, J o ne s , a n Africa n

Am e rica n w o m a n , w a s h ire d a n d re p o rte d to MCDJ FS , Child re n S e rvice s Divis io n ,

“ u n d e r th e jo b de s crip tio n o f S e cre ta ry 1 (CS ), g ra d e PG05,” o n Ma y 16, 2016.

Do c. #2, PAGEID#102; Do c. #34, PAGEID#568. S he w a s te rm ina te d “ th e th ird w e e k

o f J a n u a ry 2017.” Id ., PAGEID#133. As a lle g e d b y J o ne s , Ha y is a w h ite w o m a n ,

PGO Co u n cil 12 Pre s id e n t 5, a n d a Co u rt Re vie w S p e cia lis t fo r MCDJ FS .

         On h e r firs t d a y o f e m p lo ym e n t, J o n e s cla im s th a t w h e n s h e a rrive d a t th e

Ha in e s Ch ild re n ’s Ce n te r, w h ich s h e re fe rs to a s th e “ MCCS ,” “ … s h e w a s p u lle d

to th e s id e b y a b la ck MCCS s u p e rvis o r” a n d w a rn e d to “ w a tch ou t fo r” Ha y,

s ta tin g th a t s h e “ …w a s a ‘ba cks ta b b e r’ … w a s ru d e a n d h a d a ha b it o f ta lkin g

cra zy to h e r co w o rke rs .” Id ., PAGEID#103. Mye rs , th e Hu m a n Re s o u rce s (“ H.R.” )

Co o rd in a to r a t MCDJ FS , a ls o s p o ke w ith J o n e s o n h e r firs t d a y o f w o rk a n d

e s s e n tia lly to ld h e r th e s a m e th in g a n d a d de d th a t, if th e re w e re a n y p ro b le m s

w ith Ha y, J o n e s s h o uld le t h e r kn o w . Id . Tw o d a ys la te r, J o n e s m e t Mu n d y, a

s u p e rvis o r o f Ma n d a te d S e rvice s , w h o to ld h e r th a t Ha y w o u ld be h e r tra in e r fo r

h e r p o s itio n , w h ich J o n e s a lle g e s w a s “ Cou rt Re vie w S p e cia lis t, Ra n k 1.”

         On J o n e s ’s firs t da y o f jo b tra in in g , Ha y to ld h e r “ to s ta y a w a y fro m th e

b la ck g irls in th e b u ild in g b e ca u s e th e y d id n o t like Ha y a n d s he d id n o t w a n t

J o n e s to g e t in vo lve d w ith th e m a n d d id n o t w a n t th e m in h e r a re a .” Id .,

PAGEID#105. Ha y a ls o to ld J o n e s “ n o t to g o u p s ta irs to g e t th e m a il,” be ca u s e



5
 Plain tiff’s Am e n d e d Co m p lain t a lle g e s th a t th e PGO is “ th e [U]nio n for Mo ntg o m ery
Co u n ty De p a rtm e n t o f J o b a n d Fam ily S e rvices , Child re n S e rvice s Divis io n.”

                                                         5
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 6 of 30 PAGEID #: 815




Dia n e Willia m s , a b la ck e m p lo ye e , w a s th e re a n d Ha y d id n o t like h e r a n d d id n o t

w a n t J o n e s ta lkin g to Dia n e Willia m s . Id .

         Th e Co m p la in t a lle g e s th a t w h e n J o n e s a s ke d Ha y q u e s tio n s , Ha y w o u ld

s h o u t b e littlin g re m a rks a t h e r. Ha y to ld J on e s n o t to h e lp p e o p le w h o w a lke d u p

to th e d e s k a s kin g fo r h e lp , b e ca u s e th o s e e m p lo ye e s s h o u ld s e n d a n e m a il a s kin g

fo r a s s is ta n ce . Id ., PAGEID##106-107. J o n e s a lle ge d , h o w e ve r, th a t w h ite co -

e m p lo ye e s co u ld w a lk u p to th e d e s k fo r he lp , b u t if th e co -w o rke rs w e re bla ck,

Ha y w o u ld “ ru n th e m o ff,” te ll th e m th a t J o n e s w a s in tra inin g a n d th a t th e y

s h o u ld s e n d Ha y a n e m a il if th e y ne e d e d he lp . Id ., PAGEID#107. J o n e s a ls o

a lle g e d th a t d u rin g th is p e rio d o f tra in in g , b e ca u s e s h e w a s d e pe n d e n t o n Ha y,

in tim id a te d b y h e r a nd kn e w o f h e r “ p o w e r in th e d e p a rtm e n t a n d d ivis io n ….,”

J o n e s b e g a n to d e ve lo p “ s e ve re a n xie ty” w h e n s h e w a s re q ue s te d to d o

s o m e th in g b y Ha y. Id. As a re s u lt o f “ th e s e ve re s tre s s s h e w a s u n d e r” d u rin g th e

tra in in g p e rio d , s he be g a n s u ffe rin g fro m s kin p e e lin g fro m h e r h a n d s a n d a

“ s tra n g e re d ra s h .” J o n e s s h o w e d h e r h a nd s to Mu n d y, te llin g h e r th a t th is

co n d itio n “ w a s b e in g tre a te d a s s tre s s re la te d .” Id . Acco rd in g to th e Co m p la in t,

e ve ry s ta te m e n t th a t J o n e s m a d e to Mu n d y co n ce rn in g Ha y w a s m e t w ith th e

re s p o n s e : “ I d o n ’t kno w w h y a n yo n e h a s n’t b o u g h t [b ro u g h t le g a l] a ctio n a b o u t

th is [;] th a t’s w h y I ke e p m y a tto rn e y o n s pe e d d ia l.” Id ., PAGEID#108.

         In J u ly 2017, Ha y w e n t o n m e d ica l le a ve . Id ., PAGEID##108 a n d 109. Du rin g

th is tim e , J o n e s d is co ve re d th a t m o s t o f th e a lle g e d e rro rs in he r w o rk, th a t Ha y

w a s in clu d in g in J o ne s ’s o fficia l w o rk re cord , w e re s im p ly typ og ra p h ica l e rro rs .

                                                           6
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 7 of 30 PAGEID #: 816




Id ., PAGEID##109-110. S h e in fo rm e d Mu n dy th a t th e h ig h n u m b e r o f h e r

typ o g ra p h ica l e rro rs w a s d u e to th e d is tra ctio n s a n d e ve n ts ca us e d b y Ha y, a n d

b e in g in th e s m a ll cub icle s a n d u n d e r e xtre m e s tre s s w h e n in Ha y’s p re s e n ce . Id .,

PAGEID#110. J o ne s a ls o h a s a lle ge d th a t b e fo re Ha y w e n t o n m e d ica l le a ve , s h e

fa ile d to te ll h e r h o w to lo g in to a n d a d d da ta to a s ys te m (“ S ACWIS ” ) th a t Ha y

h a d d e s ig n e d to tra ck J o n e s ’s w o rk co m p le tio n . Wh e n Go o d , As s is ta n t Dire cto r o f

MCDJ FS , lo o ke d a t the s ys te m to ch e ck o n J o n e s ’s p ro g re s s , th e re w a s n o th in g to

s h o w h o w m u ch w o rk s h e h a d d o n e . Th is p re ve n te d Go o d fro m tra ckin g J o n e s ’s

p ro g re s s a n d w o rk pe rfo rm a n ce . Id ., PAGEID#108.

        Wh e n Ha y re tu rn e d to w o rk, s h e e xte n d e d J o n e s ’s p ro b a tio na ry p e rio d a n d

J o n e s ’s ra s h im m e d ia te ly re tu rn e d . Id ., PAGEID#111. Ha y re vie w e d th e e n trie s

in to th e S ACWIS s ys te m th a t J o n e s a n d two o th e r e m p lo ye e s ha d m a d e . On e o f

th e th re e e m p lo ye e s , J a n e Kid w e ll, w a s w hite a n d J o ne s a lle g e s th a t Ha y m a d e

“ s m a ll, s u b tle m a rks ” o n Kid w e ll’s w o rk, b u t th a t w h e n Ha y re vie w e d J o n e s ’s

w o rk, Ha y m a d e “ b ig b rig h t m a rks o n th e p a p e r w ith a h o t p in k m a rke r.” Id .,

PAGEID#112. Ha y m a d e e ve n b ig g e r m a rks o n th e w o rk o f Cla ris s a Gre s ha m , a

b la ck e m p lo ye e , a n d Ha y to ld Mu n d y th a t s h e w o u ld n e e d to corre ct a ll o f

Gre s h a m ’s w o rk. Id .

        With re s p e ct to S ACWIS , J o ne s h a s a lle ge d th a t s h e re a lize d th a t it w a s Ha y

w h o ca u s e d , a n d in s o m e in s ta n ce s cre a te d , h e r e rro rs . Id . , PAGEID#114. Ha y d id

n o t tra in h e r o n h o w e n trie s o n th e d iffe re n t d o cu m e n ts w e re to b e m a d e a n d ,

in s te a d , w o u ld g ive he r co n flictin g in s tru ctio n s a b o u t m a kin g e ntrie s in to th e

                                                        7
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 8 of 30 PAGEID #: 817




S ACWIS s ys te m . Id ., PAGEID#114. Wh e n J o n e s fo llo w e d Ha y’s in s tru ctio n s a n d

in p u tte d in fo rm a tio n in to S ACWIS , Ha y w ou ld th e n m a rk it w ro n g o n th e

d o cu m e n t a n d w o u ld g ive it b a ck to h e r. At s o m e p o in t, Ha y w o u ld th e n g ive th e

d o cu m e n t to Mu n d y, s u p e rvis o r o f Ma n d a te d S e rvice s , w h o re vie w e d it a n d

re tu rn e d it to J o n e s “ w ith a n o te th a t s a id e ith e r Mu n d y w a s d is a p p o in te d in a ll

th e e rro rs o r th a t J o ne s w a s im p ro vin g .” Id ., PAGEID#115. The cycle w o u ld

co n tin u e w ith J o n e s re -e n te rin g in fo rm a tio n a s Ha y in s tru cte d , Ha y m a rkin g it

“ w ro n g ” a n d g ivin g it to Mu n d y, w h o th e n re tu rn e d it to J o n e s to co rre ct. Do c.

#34, PAGEIE#572-573. Th e Co m p la in t a lle g e s th a t w h e n J o n e s w o u ld a s k Ha y a

q u e s tio n a b o u t h o w to e n te r in fo rm a tio n in to S ACWIS , “ Ha y wo u ld ye ll ‘I to ld yo u

th re e tim e s h o w to d o th a t’ b u t n e ve r w a s J o n e s to ld w h y it m us t b e d o n e th a t

w a y.” Id ., PAGEID#118. J o n e s ch a ra cte rize s Ha y’s co n d u ct a s “ ob n o xio u s a n d

lo u d .” Id . Du rin g he r tra in in g p e rio d , a w h ite w o m a n h e a rd Ha y’s co m m e n ts to

J o n e s , a n d a s ke d Pla in tiff “ Wh y d o yo u le t J a n e [Ha y] b e ra te you th a t w a y.” Do c.

#34, PAGEID#576.

         J o n e s ’s w o rk e nviro nm e n t “ co n tin u e d to g e t p ro g re s s ive ly w o rs e d u rin g

th e clo s e o f [2016].” Id ., PAGEID#106. Whe n J o n e s re tu rn e d from lu n ch , Ha y

w o u ld ru n to h e r cu b icle , s n iff J o n e s a n d te ll h e r to re m o ve he r s u n g la s s e s . Id . On

o n e o cca s io n , Ha y a s ke d J o n e s w h y he r e ye s w e re re d a n d w h e n to ld th a t it w a s

d u e to a lle rg ie s , Ha y b e g a n to te ll he r “ w ha t w o u ld h a p p e n if a p e rs o n w e re

p re s u m e d to b e h ig h a t w o rk” a n d s a id it in a w a y th a t s he fe lt th re a te n e d . Id .




                                                          8
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 9 of 30 PAGEID #: 818




         At o n e p o in t, “ Ha y s a id th a t b e ca u s e s he wa s n o t in vite d to … the s o cia l

fu n ctio n s th a t th e b la ck w o m e n e m p lo ye e s w o u ld h a ve th ro u gh o u t th e ye a r, . . .

s h e (Ha y) w o u ld n o t d o a n yth in g to h e lp a n y o f ‘th o s e h e ife rs .’” Id ., PAGEID#122;

Do c. #34, PAGEID#576 . Ha y w o u ld a ls o w a lk a ro u n d th e b u ild ing a n d ta lk lo u d ly

“ a b o u t b la ck w o m e n ’s a ttire .” Do c. #34, PAGEID#576. J o ne s a ls o a lle ge s th a t

“ b la ck m a le e m p lo ye e s s te e re d cle a r” o f Ha y b e ca u s e s h e h a d m a d e “ s e xu a l

a d va n ce s to w a rd s a b la ck m a le e m p lo ye e a n d w h e n h e re cip roca te d ,” s h e file d a

“ s e xu a l h a ra s s m e n t la w s u it” a n d g o t h im fire d . Id ., PAGEID#577.

         Th e Co m p la in t a lle g e s th a t in De ce m b e r 2016, Ha y to ld Mu n d y th a t J o n e s

w a s m a kin g to o m a n y e rro rs “ a n d th a t s he d id n o t th in k th a t J o n e s co u ld g ra s p

th e w o rk.” Do c. #2, PAGEID#120 . Aro u n d th is tim e , J o n e s to ld Mu n d y th a t Ha y

w a s s a b o ta g in g h e r w o rk b y ch a n g in g it a n d g a ve Mu n d y d o cum e n ts th a t

a lle g e d ly e xp o s e d Ha y’s s a b o ta g e .

         J o n e s h a s a lle ge d tha t Ha y w o u ld n o t a llow h e r to m a ke it th rou g h h e r

p ro b a tio n a ry p e rio d a n d th a t “ th e re w a s on ly e n o u g h w o rk fo r tw o in d ivid u a ls in

th a t d ivis io n in th e po s itio n o f Co u rt Re vie w S p e cia lis t[,] Ra n k 1, a n d [th a t]J o n e s

w o u ld n o t b e o n e o f th o s e in d ivid u a ls .” Id ., PAGEID#126. J o n e s cla im s th a t in

J a n u a ry 2017, s h e “ dis co ve re d th a t Ha y h a d [d o n e ] th e s a m e e xa ct th in g to tw o

o th e r b la ck fe m a le s … tra in in g o n [th e ] S ACWIS s ys te m . One [o f th e in d ivid u a ls ]

q u it a n d th e o th e r w a s te rm in a te d ….” Id ., PAGEID126. The Co m p la in t a lle g e s th a t

to w a rd s th e e n d o f J o n e s ’s p ro b a tio n a ry p e rio d , s h e le a rne d th a t th e p o s itio n in

w h ich s h e w a s w o rkin g a s a p ro b a tio na ry e m p lo ye e ha d b e e n re cla s s ifie d, th e

                                                           9
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 10 of 30 PAGEID #: 819




 “ p a y s ca le ra is e d ” a nd th a t a w h ite e m p loye e (S ha n n o n Kid w e ll) fro m a n o th e r

 d e p a rtm e n t w a s “ re tu rn in g ” to th e jo b n ow th a t it w a s re cla s s ifie d . J o ne s cla im s

 th a t “ h e r o n ly p u rp o s e w a s to s e rve a s a te m p u n til p o litica l m o ve s w e re m a d e to

 m o ve a p ro p e rly tra in e d in d ivid u a l in to th e p o s itio n th a t w a s s o u g h t b y Pla in tiff.”

 Id ., PAGEID#124. Do c. #34, PAGEID##571 a n d 575. 571

          J o n e s w e n t to va rio u s p e o p le a t MCDJ FS fo r a s s is ta n ce re g a rd in g th e

 p ro b le m s s h e w a s h a vin g w ith Ha y. The s e p e o p le in clu d e d Mu n d y, a lo n g w ith

 De b ra Ro b in s o n , th e Vice Pre s id e n t o f th e Un io n , a n d Mye rs , th e H.R. Co o rd in a to r.

 J o n e s a ls o a lle g e s tha t s h e s p o ke w ith Ron a ld Ch u rch , a Re gio n a l S u p e rvis o r o f

 th e PGO. J o ne s a lle ge s in h e r Co m p la in t th a t s h e la te r to ld Mye rs to le a ve th e

 is s u e s co n ce rn in g Ha y a lo n e . J o n e s th e n w e n t to s e e S h a w , th e Dis trict 2 Ma n a g e r

 a n d S u p e rvis o r, a n d e xp la ine d to h e r th e p re s s u re s h e wa s u nd e r d u e to Ha y.

 J o n e s s h o w e d S h a w th e ra s h o n h e r ha n ds a n d to ld S h a w th a t it ca m e fro m th e

 s tre s s o f h a vin g to wo rk w ith Ha y. Ad d ition a lly, J o n e s to ld he r th a t Ha y h a s

 cre a te d a “ h o s tile w o rk e n viro n m e n t” a n d th a t Mu n d y, Ha y’s s up e rvis o r, fa ile d to

 ta ke re m e d ia l a ctio n . J o n e s to ld S ha w th a t s h e w a s b e in g im p ro p e rly tra ine d , th a t

 s h e w a s g ive n n o th in g to re vie w o r s tu d y a n d th a t a ll th e in fo rm a tio n ca m e

 d ire ctly fro m Ha y w ho , b y th a t tim e , “ ha d ra cia l bia s o n fu ll dis p la y.” S h a w

 d is m is s e d J o n e s ’s “ a ccu s a tio n s a n d s e n t he r b a ck to w o rk.” Id ., PAGEID##131-32.

          On J o n e s ’s la s t d a y of e m p lo ym e n t a t MCDJ FS , th e th ird we e k o f J a n u a ry

 2017, S h a w ca m e to h e r, a fte r e ve ryo n e ha d le ft fo r th e d a y, a nd a s ke d h e r to

 co m e to H. R. Id ., PAGEID#133. J o ne s d id s o a n d m e t w ith a “ trib u n a l” w h ich

                                                          10
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 11 of 30 PAGEID #: 820




 in clu d e d Go o d a n d S h a w . Id ., PAGEID#134. J o n e s w a s e s co rte d b a ck to h e r w o rk

 a re a a n d to ld to g a the r h e r be lo n g in g s . Id . S h e w a s n o t a llo w e d to ke e p th e w o rk

 s h e h a d d e ve lo p e d to h e lp h e r m a ke e n trie s in to S ACWIS . Acco rd in g to J o n e s ,

 “ [T]h e w ritte n a p p ra is a ls s u b m itte d b y De fe n d a n t Mu n d y a n d Ha y w e re u s e d to

 p la ce Pla in tiff o n Ad m in is tra tive Le a ve w ith p a y…” Id ., PAGEID#135. J o ne s h a s

 a ls o a lle g e d th a t MCDJ FS re ta lia te d a g a ins t h e r fo r g o in g to th e Un io n . Id .,

 PAGEID#136. S h e w a s te rm in a te d o n Fe b ru a ry 3, 2017. Do c. #38, PAGEID#655.

          J o n e s file d fo r a n d re ce ive d u n e m p lo ym e n t co m p e n s a tio n . S h e file d a

 d is crim in a tio n ch a rge w ith th e Oh io Civil Rig h ts Co m m is s io n (“ OCRC” ) a n d th e

 Eq u a l Em p lo ym e n t Op p o rtu n ity Co m m is s io n (“ EEOC” ) o n Ma rch 15, 2017. Id . In

 h e r ch a rg e , Pla in tiff s ta te d th a t s h e w a s d is crim in a te d a g a in s t du e to “ Ra ce /Co lo r

 Africa n Am e rica n ” a nd a g e [,] a n d w a s th e s u b je ct o f re ta lia tio n fo r h a vin g g o n e to

 th e u n io n . S h e a ls o cla im e d a h o s tile w o rk e n viro n m e n t a n d th a t s h e w a s

 d is ch a rg e d . Do c. # 38, PAGEID#655. He r ch a rg e w a s d is m is s e d b y th e OCRC o n

 S e p te m b e r 28, 2017, Do c. #38, PAGIED# 656-657, a n d s he re ce ive d h e r rig h t to s u e

 le tte r fro m th e EEOC d a te d No ve m b e r 3, 2017. Do c. #38, PAGEID#654.



 II. S ta n d a rd o f Re vie w

          Pu rs u a n t to 28 U.S .C. § 636(b )(1), th is Co u rt m u s t m a ke a d e n o vo

 d e te rm in a tio n o f th o s e p o rtio n s o f th e Re po rt a n d Re co m m e n d a tio n s to w h ich a n

 o b je ctio n is m a d e . The Co u rt m a y a cce p t, re je ct, o r m o d ify, in w h o le o r in p a rt, th e




                                                          11
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 12 of 30 PAGEID #: 821




 m a g is tra te ju d g e ’s fin d in g s , m a y re ce ive fu rth e r e vide n ce , o r re co m m it th e m a tte r

 to th e m a g is tra te ju dg e w ith in s tru ctio n s . Id . S e e a ls o Fe d . R. Civ. P. 72 (b )(3).

           Fe d e ra l Rule o f Civil Pro ce d u re 8(a ) p ro vide s th a t a co m p la in t m u s t co n ta in

 “ a s h o rt a n d p la in s ta te m e n t o f th e cla im s h o w in g th a t th e p le a d e r is e n title d to

 re lie f.” Th e co m p la int m u s t p ro vid e th e d e fe n d a n t w ith “ fa ir n o tice o f w h a t th e

 . . . cla im is a n d th e gro u n d s u p o n w h ich it re s ts .” Be ll Atla n tic Co rp . v. Tw o m b ly ,

 550 U.S . 544, 555 (2007) (q u o tin g Co n le y v. Gib s o n , 355 U.S . 41, 47 (1957)).

          Fe d e ra l Ru le o f Civil Pro ce d u re 12(b )(6) a llo w s a p a rty to m o ve fo r d is m is s a l

 o f a co m p la in t o n th e b a s is th a t it “ fa il[s ] to s ta te a cla im u p o n w h ich re lie f ca n b e

 g ra n te d .” Th e m o ving p a rty b e a rs th e b u rd e n o f s h o w in g th a t th e o p p o s in g p a rty

 h a s fa ile d to a d e q u a te ly s ta te a cla im fo r re lie f. Dire cTV, In c. v. Tre e s h , 487 F.3d

 471, 476 (6th Cir. 2007) (citin g Ca rve r v. Bun ch , 946 F.2d 451, 454-55 (6th Cir.

 1991)). Th e p u rp o s e o f a m o tio n to d is m is s u n d e r Ru le 12(b )(6) Ais to a llo w a

 d e fe n d a n t to te s t w h e th e r, a s a m a tte r o f la w , th e p la in tiff is e n title d to le g a l re lie f

 e ve n if e ve ryth in g a lle g e d in th e co m p la in t is tru e .@ Ma ye r v. Mylo d , 988 F.2d 635,

 638 (6th Cir. 1993). In ru lin g o n a 12(b )(6) m o tio n , a co u rt m u s t “ co n s tru e th e

 co m p la in t in th e lig h t m o s t fa vo ra b le to the p la in tiff, a cce p t its a lle g a tio n s a s tru e ,

 a n d d ra w a ll re a s o n a b le in fe re n ce s in fa vor o f th e p la in tiff.” Ha n d y-Cla y v. City o f

 Me m p h is , 695 F.3d 531, 538 (6th Cir. 2012) (q u o tin g Tre e s h , 487 F.3d a t 476).

          Ne ve rth e le s s , to s u rvive a m o tio n to d is m is s u n d e r Ru le 12(b )(6), th e

 co m p la in t m u s t co n ta in “ e n o u g h fa cts to s ta te a cla im to re lie f th a t is p la u s ib le o n

 its fa ce .” Tw o m b ly , 550 U.S . a t 570. Un le s s th e fa cts a lle g e d s h o w th a t th e

                                                            12
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 13 of 30 PAGEID #: 822




 p la in tiff’s cla im cro s s e s “ th e lin e fro m co n ce iva b le to p la u s ib le , [th e ] co m p la in t

 m u s t b e d is m is s e d .” Id . Alth o u g h th is s ta n d a rd d o e s n o t re q u ire “ d e ta ile d fa ctu a l

 a lle g a tio n s ,” it d o e s re q u ire m o re th a n “ la b e ls a n d co n clu s io n s ” o r “ a fo rm u la ic

 re cita tio n o f th e e le m e n ts o f a ca u s e o f a ctio n .” Id . a t 555. ARu le 8 . . . d o e s n o t

 u n lo ck th e d o o rs o f d is co ve ry fo r a p la in tiff a rm e d w ith n o th in g m o re th a n

 co n clu s io n s .@ As h croft v. Iq b a l, 556 U.S . 662, 678-79 (2009). Le g a l co n clu s io n s

 Am u s t b e s u p p o rte d b y fa ctu a l a lle ga tio n s @ th a t g ive ris e to a p la u s ib le in fe re n ce

 th a t th e d e fe n d a n t is , in fa ct, lia b le fo r th e m is co n d u ct a lle g e d . Id . a t 679.



 III. Re p o rt a n d Re co m m e n d a tio n s , Do c. #57

          Be fo re a na lyzin g th e o b je ctio n s file d b y the Mo n tg o m e ry Co u n ty

 De fe n d a n ts a n d Ha y, Do c. #59, a n d th e s e pa ra te o b je ctio n s file d b y Ha y, Do c. #58,

 th e Co u rt w ill re vie w th e re co m m e n d a tio n s m a d e b y th e Ma gis tra te J u d g e in th e

 Re p o rt a n d Re co m m e n d a tio n s , Do c. #57.



          A. Pla in tiff’s § 1983 cla im s a n d MCDJ FS

          Th e Re p o rt a n d Re com m e n d a tio n s , Do c. #57, “ co n clu d e s th a t (1) Pla in tiff’s

 § 1983 cla im s a re n o lo n g e r p a rt o f th is ca s e .” Id ., PAGEID##777 a n d 783. Be ca u s e

 Pla in tiff’s § 1983 cla im w a s n o t p le d o r in co rp o ra te d in to th e Am e n d e d Co m p la in t,

 Do c. #34, Dra ke v. City o f De tro it, Mich ., 266 F. Ap p ’x 444, 448 (6th Cir. 2008) (a n

 a m e n d e d co m p la in t s u p e rce d e s a p rio r com p la in t), th e Co u rt a d o p ts th is

 re co m m e n d a tio n . Th e Co u rt a ls o a d o p ts th e re co m m e n d a tio n o f th e Ma g is tra te

                                                           13
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 14 of 30 PAGEID #: 823




 J u d g e th a t th e MCDJ FS , th e a lle ge d e m p lo ye r o f Pla in tiff a n d De fe n d a n ts , m u s t

 b e d is m is s e d b e ca u s e it is n o t s u i ju ris . 6 Id . , PAGEID#783.



          B. Title VII Cla im s o f Na tio n a l Orig in a n d Ra cia l Dis crim in a tio n

          With re s p e ct to Co u nt I o f th e Am e n d e d Co m p la in t, th e Ma g is tra te J u d g e

 re co m m e n d s th a t Pla in tiff’s Title VII cla im “ b a s e d o n na tio n a l orig in

 d is crim in a tio n ” s h o u ld b e d is m is s e d b e ca us e Pla in tiff fa ile d to e xh a u s t h e r

 a d m in is tra tive re m e die s . Do c. #57, PAGEID#784. Fe d e ra l co u rts ca n h e a r o nly

 Title VII cla im s th a t h a ve be e n a s s e rte d in a ch a rg e m a de to th e Oh io Civil Rig h ts

 Co m m is s io n , th e Eq u a l Em p lo ym e n t Op p ortu n ity Co m m is s io n , o r cla im s th a t “ ca n

 b e re a s o na b ly e xp e cte d to g ro w o u t o f” s u ch a d m in is tra tive cha rg e s , S tro u s s v.

 Mich . De p ’t o f Co rr ., 250 F.3d 336, 342 (6th Cir. 2001). Be ca u s e n o s u ch ch a rg e o f

 n a tio n a l o rig in d is crim in a tio n w a s m a d e by Pla in tiff to th e a d m in is tra tive b o d ie s ,

 n o r is a n y s u ch cha rge e xpe cte d to g ro w o u t o f w h a t is a lle g e d, th e Co u rt a d o p ts

 th e Ma g is tra te J u d g e ’s re co m m e n d a tio n .

          Ba s e d o n th e a lle g a tio n s o f th e Am e n d e d Co m p la in t, th e Ma g is tra te J u d g e

 fu rth e r re co m m e n d s th a t Co u n ts I a n d II s h o u ld b e cla s s ifie d a s Title VII cla im s

 b a s e d o n d is crim in a tio n d u e to ra ce a s Pla in tiff h a s a lle g e d, a n d n o t “ n a tio n a l




 6
   As a d e p a rtm e n t o r a ge n cy w ithin th e Mo n tgo m e ry Co u nty g o vernm e n t, the MCDJ FS
 la cks th e ca p a city to be s u e d in its ow n n am e a n d , a s s u ch, is “ s u i ju ris .”


                                                           14
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 15 of 30 PAGEID #: 824




 o rig in .” Do c. #57, PAGEID#782. Th e Co u rt w ill a n a lyze th is re com m e n d a tio n

 b e lo w .

                   1. Co u n t I, Ra ce -Ba s e d Ho s tile Wo rk En viro n m e n t

          Co u n t I o f th e Am e n d e d Co m p la in t a lle g e s a Title VII cla im fo r a h o s tile

 w o rk e n viro n m e n t b a s e d o n n a tio n a l o rig in . Th e Ma g is tra te J ud g e in d ica te d th a t

 th is w a s , in re a lity, a cla im fo r a h o s tile w o rk e n viro n m e n t b a s e d u p o n ra ce . It is

 w e ll-e s ta b lis h e d , u n d e r Title VII, th a t a n e m p lo ye e h a s a ca u s e o f a ctio n w h e n a n

 e m p lo ye r m a in ta in s a h o s tile w o rk e nviron m e n t. Ha rris v. Fo rklift S ys ., In c ., 510

 U.S . 17, 21 (1993) (“ re q u irin g p e o p le to w o rk in a d is crim in a to rily h o s tile o r

 a b u s ive e n viro n m e n t” vio la te s Title VII). Evid e n ce o f a h o s tile w o rk e n viro n m e n t

 e xis ts w h e n “ th e w o rkp la ce is p e rm e a te d w ith ‘d is crim in a to ry in tim id a tio n ,

 rid icu le a n d in s u lt ...’” Ha rris , 510 U.S . a t 21 (1993) (q u o tin g Me rito r S a vin g s Ba n k,

 FS B v. Vin s o n , 477 U.S . 57, 65 106 S .Ct. 2399, 2405).

          To e s ta b lis h th e e xis te n ce o f a h o s tile w o rk e n viro n m e n t u n d e r Title VII, a

 p la in tiff m u s t s h o w th a t: “ (1) s h e is a m e m b e r o f a p ro te cte d cla s s ; (2) s h e w a s

 s u b je cte d to u n w e lco m e d ra cia l h a ra s s m e n t; (3) th e h a ra s s m e nt w a s ra ce [-]

 b a s e d ; (4) th e h a ra s s m e n t u n re a s o n a b ly in te rfe re d w ith h e r w ork p e rfo rm a n ce b y

 cre a tin g a n e n viro n m e n t th a t w a s in tim id a tin g , h o s tile , o r o ffe ns ive ; a n d (5) [th e ]

 e m p lo ye r [is lia b le ].” Cla y v. Un ite d Pa rce l S e rv., In c ., 501 F.3d 695, 706 (6th Cir.

 2007).

          Pla in tiff’s Am e n d e d Co m p la in t a lle ge s th a t o n h e r firs t d a y o f jo b tra in in g ,

 Ha y, a w h ite w o m a n , to ld h e r “ to s ta y a w a y fro m th e b la ck g irls in th e b u ild in g

                                                           15
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 16 of 30 PAGEID #: 825




 b e ca u s e th e y d id n o t like Ha y a n d s h e d id n o t w a n t J o n e s to g e t in vo lve d w ith

 th e m a n d d id n o t w a n t th e m in h e r a re a .” Do c. #2, PAGEID#105. Pla in tiff’s

 Am e n d e d Co m p la in t a ls o a lle g e s th a t Ha y w o u ld a s s is t w h ite e m p lo ye e s w h o

 n e e d e d h e lp b u t if a b la ck co -e m p lo ye e s ou g h t h e lp fro m Pla in tiff, Ha y w o u ld “ ru n

 th e m o ff” a n d te ll th e m th a t J o n e s w a s in tra in in g a n d th a t th e y s h o u ld s e n d Ha y

 a n e m a il if th e y ne e de d h e lp , Id ., PAGEID##106-107. Pla in tiff a ls o a lle ge s th a t Ha y

 re fe rre d to Pla in tiff’s b la ck co -w o rke rs a s “ h e ife rs ,” a n d th a t w h ile w a lkin g

 th ro u g h th e o ffice , co m m e n te d lo u d ly a b ou t th e a ttire o f th e b la ck co -w o rke rs .

 Th e Am e n d e d Co m p la in t a ls o a lle ge s th a t Ha y w o u ld b e ra te Pla in tiff in fro n t o f

 o th e rs a n d th a t s h e wa s s a b o ta g in g Pla in tiff’s w o rk b y ch a n g in g it in th e S ACWIS

 s ys te m a fte r s h e ha d co rre ctly e n te re d it. Pla in tiff co m p la in e d a b o u t Ha y to

 Mu n d y, Ha y’s s u p e rvis o r, a n d S ha w , a m a n a g e r a n d s u p e rvis o r.

          Th e Ma g is tra te J u d ge h a s p ro p e rly co n s tru e d th e a lle g a tio n s in th e

 Am e n d e d Co m p la in t to b e th o s e o f a ra cia lly h o s tile w o rk e n viron m e n t u n d e r Title

 VII. Acco rd in g ly, th e Co u rt a d o p ts th e re com m e n d a tio n th a t Co u n t I s h o u ld b e

 re cla s s ifie d to a lle g e a h o s tile w o rk e nviron m e n t b a s e d o n ra ce a n d n o t n a tio n a l

 o rig in .

                 2. Co u n t II, Re ta lia tion Ba s e d o n Pla in tiff’s Cla im s o f Ra cia l
          Dis crim in a tio n a n d Ha ra s s m e n t

          Pla in tiff’s s e co n d cla im in h e r Am e n d e d Co m p la in t a lle ge s th a t s h e

 “ e n g a g e d in p ro te cte d a ctivity w h e n s he co m p la in e d a b o u t d is crim in a tio n a n d

 h a ra s s m e n t b a s e d o n n a tio n a l o rig in” a n d th a t “ [I]n re ta lia tio n fo r” h e r



                                                            16
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 17 of 30 PAGEID #: 826




 co m p la in ts , “ s h e w a s u n ju s tly te rm in a te d fro m h e r p o s itio n .” Do c. #34,

 PAGEID#591. In th e Re p o rt a n d Re co m m e nd a tio n , th e Ma g is tra te J u d g e in d ica te d

 th a t b a s e d u p o n th e a lle g a tio n s o f th e Am e n d e d Co m p la in t, Co u n t II w a s a cla im

 fo r re ta lia tio n b a s e d o n Pla in tiff’s co m p la in ts o f ra cia l d is crim in a tio n a n d

 h a ra s s m e n t. To s ta te a cla im o f re ta lia tio n u n d e r Title VII, Pla in tiff m u s t a lle g e

 th a t: (1) s h e a cte d in a m a n n e r p ro te cte d by Title VII; (2) De fe n d a n ts kn e w o f th a t

 e xe rcis e o f p ro te cte d a ctivity; (3) De fe n d a nts s u b s e q u e n tly to o k a n a d ve rs e a ctio n

 a g a in s t Pla in tiff; a n d (4) th e a d ve rs e a ctio n h a d a ca u s a l co n n e ctio n to th e

 p ro te cte d a ctivity. Burlin g to n N. & Sa n ta Fe Ry. Co . v. Wh ite , 548 U.S . 53, 68 126

 S . Ct. 2405, 2415 (2006).

          A p la in tiff's b u rd e n to e s ta b lis h a m a te ria lly a d ve rs e e m p lo ym e n t a ctio n is

 le s s o n e ro u s in th e re ta lia tio n co n te xt th a n in th e a n ti-d is crim ina tio n co n te xt. Id .

 An y a ctio n th a t “ m igh t h a ve d is s u a de d a re a s o n a b le w o rke r from m a kin g o r

 s u p p o rtin g a ch a rg e o f d is crim in a tio n ” is a m a te ria lly a d ve rs e e m p lo ym e n t a ctio n

 in th e re ta lia tio n co n te xt. Id .

          Pla in tiff’s Title VII re ta lia to ry co n d u ct cla im co n s is ts o f a lle g ing th a t s h e

 co m p la in e d a b o u t Ha y to h e r u n io n re p re s e n ta tive , De b ra Ro b in s o n , a n d to ld

 S h a w th a t Ha y h a d cre a te d a “ h o s tile w o rk e n viro n m e n t.” Pla intiff fu rth e r a lle g e s

 th a t s h e to ld S h a w th a t s h e , Pla in tiff, h a d co m p la in e d to Ha y’s s u p e rvis o r, Mu n d y,

 b u t th a t s h e to o k n o a ctio n . Alle ge d ly S ha w “ d is m is s e d th e Pla in tiff’s a ccu s a tio n s

 a n d s e n t [h e r]b a ck to w o rk.” Do c. #34, PAGEID#587. Ap p ro xim a te ly o n e w e e k

 la te r, S h a w , a lo n g w ith Go o d a n d a th ird pe rs o n fro m H.R., m e t w ith Pla in tiff a n d

                                                          17
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 18 of 30 PAGEID #: 827




 p la ce d h e r o n a d m in is tra tive le a ve . Pla in tiff’s Am e n d e d Co m p la in t a lle g e s th a t

 s h e w a s u ltim a te ly te rm in a te d b y MCJ FS “ fo r a tte m p tin g to b rin g co m p la in ts

 a g a in s t th e Pre s ide n t o f th e Un io n [Ha y]. . .” a n d “ [I]n re ta lia tio n fo r

 [h e r]co m p la in ts to th e Un io n re p re s e n ta tive [De b ra Ro b in s o n ].” Do c. #34,

 PAGEID##589 a n d 591.

          Th e Ma g is tra te J u d ge h a s p ro p e rly co n s tru e d Co u n t II o f th e Am e n d e d

 Co m p la in t to b e a Title VII cla im o f re ta lia tio n b a s e d o n Pla in tiff’s co m p la in ts o f

 ra cia l d is crim in a tio n a n d h a ra s s m e n t. Acco rd in g ly, th e Co u rt a d o p ts th e

 re co m m e n d a tio n o f th e Ma g is tra te J u d ge th a t Co u n t II s h o u ld b e re cla s s ifie d to

 a lle g e a Title VII cla im o f re ta lia tio n b a s e d o n ra ce a n d n o t n a tio n a l o rig in .



          C. In d ivid u a l Lia b ility Cla im s Ag a in s t De fe n d a n ts Ha y, Go o d a n d S h a w

          Th e Am e n d e d Co m p la in t a lle g e s in d ivid u a l lia b ility a ga in s t Ha y, Go o d a n d

 S h a w . Th e Ma g is tra te J u d g e h a s re co m m e n d e d th a t Pla in tiff’s Title VII “ cla im s

 a g a in s t De fe n d a n ts in th e ir in d ivid ua l ca pa citie s s h o u ld b e d is m is s e d .” Do c. #57,

 PAGEID##778 a n d 783-84. As e xp la in e d in th e Re p o rt a n d Re com m e n d a tio n s ,

 “ Pla in tiff s e ts fo rth n o fa ctu a l a lle g a tio n s in h e r Am e n d e d Co m p la in t u p o n w h ich

 th e Co u rt co u ld p la u s ib ly co n clu d e th a t a ny o f th e in d ivid ua l De fe n d a n ts a re

 ‘e m p lo ye rs ’ fo r p u rp o s e s o f Title VII.”

          Un d e r Title VII, a n “ e m p lo ye r” is d e fin e d a s “ a p e rs o n e n g a g e d in a n

 in d u s try a ffe ctin g co m m e rce w h o h a s fifte e n o r m o re e m p lo ye e s ... a n d a ny a g e n t

 o f s u ch p e rs o n .” 42 U.S .C. § 2000e (b ). Alth o u g h Title VII d o e s n o t d e fin e “ a g e n t,”

                                                          18
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 19 of 30 PAGEID #: 828




 th e Co u rt o f Ap p e a ls h a s in te rp re te d it to m e a n “ a n in d ivid u a l w h o ‘s e rve s in a

 s u p e rvis o ry p o s itio n a n d e xe rcis e s s ig n ifica n t co n tro l o ve r th e pla in tiff's h irin g ,

 firin g o r co n d itio n s o f e m p lo ym e n t.’” Wa th e n v. Ge n e ra l Ele ctric , 115 F.3d 400,

 405 (6th Cir.1997)) (citin g Pie rce v. Co m m o n w e a lth Life In s . Co ., 40 F.3d 796, 803

 (6th Cir.1994), a b ro g a te d o n o th e r g ro u n d s b y Ca rte r v. To yo ta Ts u s h o Am e rica ,

 In c ., 529 Fe d Ap p x. 601(6th Cir. 2013)). Th e S ixth Circu it u n a m big u o u s ly h o ld s th a t

 n o p e rs o n a l lia b ility e xis ts u n d e r Title VII un le s s th e in d ivid u a l

 e m p lo ye e /s u pe rvis o r q u a lifie s a s a n e m p lo ye r. Little v. BP Exp lora tio n & Oil Co .

 265 F.3d 357, 362 (6th Cir.2001)(“ Th e la w in th is Circu it is cle a r th a t a s u p e rvis o r

 w h o d o e s n o t o th e rw is e q u a lify a s a n e m plo ye r ca n n o t b e h e ld p e rs o n a lly o r

 in d ivid u a lly lia b le u n d e r Title VII” ); Wa th e n , 115 F.3d a t 404-05 (6th Cir. 1997).

          Pla in tiff’s Am e n d e d Co m p la in t, h o w e ve r, a lle g e s a “ ca t’s p a w ” th e o ry o f

 lia b ility a s to Ha y. Acco rd in g to th e Am e n d e d Co m p la in t, Ha y, a “ co -w o rke r” a n d

 h e r “ tra in e r,” “ s a b o ta g e d ” Pla in tiff’s w o rk b y g ivin g he r in co rre ct in s tru ctio n s a s

 to h o w to in p u t in fo rm a tio n in to S ACWIS . Ha y w o u ld m a rk Pla in tiff’s w o rk w ro n g ,

 g ive it b a ck to h e r a n d th e n g ive th e d o cu m e n t to Mu n d y, th e s u p e rvis o r o f

 Ma n d a te d S e rvice s , w h o re vie w e d it a n d re tu rn e d it to J o n e s . “ Th e cycle w o u ld

 co n tin u e w ith J o n e s re -e n te rin g in fo rm a tio n a s Ha y in s tru cte d , Ha y m a rkin g it

 ‘w ro n g ’ a n d g ivin g it to Mu n d y, w h o th e n re tu rn e d it to J o n e s to co rre ct.” Do c.

 #34, PAGEIE#572-573. Th e a ctio n s a n d b ia s e s o f th e in te rm e d ia te e m p lo ye e w h o

 e n g a g e s in co n d u ct th a t s a b o ta g e s th e p e rfo rm a n ce o f a co -w o rke r a re a ttrib u te d




                                                           19
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 20 of 30 PAGEID #: 829




 to th e e m p lo ye r. S ta ub v. Pro cto r Ho s p . , 562 U.S . 411,131 S . Ct. 1186 (2011). 7

 Co b b in s v. Te n n. De p't o f Tra n s p ., 566 F.3d 582, 586 n . 5 (6th Cir.2009) (“ Th e ‘ca t' s

 p a w ’ th e o ry re fe rs to a s itu a tio n in w h ich a b ia s e d s u b o rd in a te , w h o la cks

 d e cis io n [-]m a kin g p o w e r, in flu e n ce s th e un b ia s e d d e cis io n m a ke r to m a ke a n

 a d ve rs e ... d e cis io n , th e re b y h idin g th e s ub o rd in a te 's d is crim ina to ry in te n t.) Id .,

 s e e a ls o , Are n d a le v. City o f Me m p h is , 519 F.3d 587, 604 n . 13 (6th

 Cir.2008)(q u o tin g Erce g o vich v. Go o d ye a r Tire & Ru b b e r Co ., 154 F.3d 344, 355

 (6th Cir.1998) (“ [T]h e d is crim in a to ry re m a rks o f th o s e w h o m a y h a ve in flue n ce d

 th e d e cis io n n o t to re a s s ig n th e p la in tiff to o th e r p o s itio n s in th e co m p a n y m a y b e

 re le va n t w h e n th e p la in tiff ch a lle n g e s th e m o tive b e h in d th a t de cis io n .” )). Eve n if

 s u ch a th e o ry is a p p lica b le , lia b ility w o u ld a tta ch o n ly to th e e m p lo ye r a n d n o t to

 th e in te rm e d ia te e m p lo ye e .

            In th is ca s e , th e Am e n d e d Co m p la in t d o e s n o t p le a d s u fficie n t fa cts to fin d

 th a t Ha y, Go o d o r S h a w a re e m p lo ye rs o r “ a g e n ts ” o f a n e m p lo ye r u n d e r Title VII

 s o th a t th e y a re lia ble in in d ivid ua l ca pa citie s . Mo re o ve r, a lth o u g h Pla in tiff h a s

 a lle g e d a ca t’s p a w the o ry o f lia b ility a g a ins t Ha y d u e to h e r a lle g e d s a b o ta g in g o f

 Pla in tiff’s w o rk, th is th e o ry o f lia b ility a tta ch e s to th e e m p lo ye r a n d d o e s n o t

 cre a te in d ivid u a l lia bility.




 7
     Id ., n .1 for a fulle r e xpla n a tio n o f th e te rm , “ ca t’s p a w .”

                                                               20
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 21 of 30 PAGEID #: 830




          Acco rd in g ly, th e Co urt a d o p ts th e re co m m e n d a tio n th a t th e Am e n d e d

 Co m p la in t fa ils to p le a d s u fficie n t fa cts to e s ta b lis h lia b ility a g a in s t Ha y, Go o d o r

 S h a w in th e ir in d ividu a l ca p a citie s .



 IV. J o in d e r o f Pla in tiff’s Em p lo ye r

          Alth o u g h n o in d ivid u a l lia b ility e xis ts u n d e r Title VII u n le s s a n e m p lo ye e o r

 s u p e rvis o r q u a lifie s a s a n e m p lo ye r, vica rio u s lia b ility e xis ts fo r a n e m p lo ye r fo r

 a n a ctio n a b le h o s tile e n viro n m e n t cre a te d b y a s u p e rvis o r w ith “ im m e d ia te o r

 s u cce s s ive ly h ig h e r a u th o rity” o ve r th e a lle g e d ly victim ize d e m p lo ye e . Bu rlin g to n

 In d u s . v. Elle rth , 524 U.S . 742, 118 S .Ct. 2257 (1998), a n d Fa ra g he r v. City o f Bo ca

 Ra to n , 524 U.S . 775, 118 S .Ct. 2275 (1998). As s u ch , e m p lo ye r lia b ility e xis ts fo r a

 h o s tile w o rk e n viro nm e n t cla im w ith o u t e s ta b lis h in g th a t th e e m p lo ye r is

 n e g lig e n t o r o th e rw is e a t fa u lt fo r th e s u p e rvis o r's a ctio n s . Bu rlin g to n In d u s trie s ,

 In c., 524 U.S . a t 765.

          Th e Co u rt h a s a d o p te d th e re co m m e n d a tio n th a t MCDJ FS , th e e n tity th a t

  Pla in tiff a lle ge s is he r e m p lo ye r, is n o t s u i ju ris . Ho w e ve r, th e Co u rt, like th e

  Ma g is tra te J u d g e , a gre e s th a t “ [I]t is in cum b e n t o n th e co u rt to ta ke a p p ro p ria te

  m e a s u re s to p e rm it th e a d ju d ica tio n o f p ro s e cla im s o n th e m e rits , ra th e r th a n to

  o rd e r th e ir d is m is s a l o n te ch n ica l g ro u n d s ,” Frie d m a n v. Ca m p be ll, No. 98-6728,

  199 WL 1045281, a t *1 (6th Cir. No v. 8, 1999), a n d to “ co n s tru e th e co m p la in t in

  th e lig h t m o s t fa vo ra b le to th e p la in tiff, a cce p t its a lle g a tio n s a s tru e , a n d d ra w a ll




                                                             21
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 22 of 30 PAGEID #: 831




     re a s o n a b le in fe re n ce s in fa vo r o f th e p la intiff.” Ha n d y-Cla y v. City o f Me m p h is ,

     695 F.3d 531, 538 (6th Cir. 2012) (q u o tin g Tre e s h , 487 F.3d a t 476).

            Be ca u s e Pla in tiff’s Am e n d e d Co m p la in t e vin ce s a cle a r in te n t to s u e h e r

e m p lo ye r, th e Co u rt w ill s trike MCDJ FS a s Pla in tiff’s a lle g e d e m p lo ye r in th e

Am e n d e d Co m p la in t a n d s u b s titu te Mo n tg o m e ry Co u n ty a s th e e m p lo ye r a n d a

De fe n d a n t in th is litiga tio n .



 V. Ob je ctio n s o f th e Mo n tg o m e ry Co u n ty De fe n d a n ts a n d De fe n d a n t Ha y a s a n
    Em p lo ye e o f MCDJ FS , Do c. #59 8

            Th e Mo n tg o m e ry Co u n ty De fe n d a n ts a n d Ha y h a ve a s s e rte d tw o o b je ctio n s

 to th e Re p o rt a n d Re co m m e n d a tio n s : (1) th e “ o fficia l ca p a city” cla im s a lle g e d

 a g a in s t th e m u n d e r Title VII s h o u ld b e d is m is s e d ; a n d (2) Mye rs s h o u ld b e

 d is m is s e d fro m th is litig a tio n . Th e Co u rt w ill a d d re s s e a ch o b je ctio n s e p a ra te ly.

             A. Firs t Ob je ctio n – Title VII Ra ce -Ba s e d Ho s tile Wo rk En viro n m e n t a n d
                Re ta lia tio n Cla im s Alle g e d Ag a in s t De fe n d a n ts Ha y, Go o d , S h a w ,
                Mu n d y a n d Mye rs in Th e ir Officia l Ca pa citie s S h o u ld Re m a in Pe n d in g

             Th e Ma g is tra te J u d ge h a s re co m m e n d e d th a t Pla in tiff’s Title VII ra ce -b a s e d

 h o s tile w o rk e n viro nm e n t a n d re ta lia tio n cla im s a s s e rte d a g a in s t De fe n d a n ts Ha y,

 Go o d , S h a w , Mu n d y, a n d Mye rs in th e ir o fficia l ca pa citie s s h o u ld re m a in p e n d in g .

 In th e ir firs t o b je ctio n, th e Mo n tg o m e ry Co u n ty De fe n d a n ts a n d De fe n d a n t Ha y, a s

 a n e m p lo ye e o f th e MCDJ FS , a s s e rt th a t a lth o u g h th e Ma g is tra te J u d g e p ro p e rly



 8
   Th e o bje ctio n s a re filed b y th e MCDJ FS , th e Mo n tg o m ery Co u nty De fe n d a n ts a n d Ha y in
 h e r ca p a city a s a n em plo ye e of MCDJ FS , Do c. #59.


                                                           22
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 23 of 30 PAGEID #: 832




 d is m is s e d th e Title VII cla im s a lle ge d a g a in s t th e m in th e ir “ in d ivid u a l ca p a citie s ,”

 th e Re p o rt a n d Re com m e n d a tio n s in co rre ctly fa ile d to d is m is s Pla in tiff’s Title VII

 cla im s a g a in s t th e m in th e ir “ o fficia l ca p a citie s .”

              Pla in tiff’s Am e n d e d Co m p la in t h a s a lle g e d th a t De fe n d a n ts Ha y, Go o d ,

 Mye rs a n d S ha w a re lia b le in th e ir “ o fficia l ca p a citie s ” fo r th e Title VII ra ce -b a s e d

 h o s tile w o rk e n viro nm e n t a n d re ta lia tio n cla im s . An “ o fficia l-ca p a city s u it is , in a ll

 re s p e cts o th e r th a n na m e , to b e tre a te d a s a s u it a g a in s t th e e n tity.” Ke n tu cky v.

 Gra h a m , 473 U.S . 159, 166 105 S .Ct. 3099, 3105 (1985) (cita tio n o m itte d ). A cla im

 a g a in s t th e d e fe n d a nt in h is o fficia l ca p a city is n o t a s u it a g a in s t th e o fficia l

 p e rs o n a lly, fo r th e re a l p a rty in in te re s t is th e e n tity. Id. 9

             Th e Ma g is tra te J u d g e re co m m e n d s th a t th e cla im s “ a g a in s t Ha y, Go o d ,

     S h a w , Mu n d y[,] a n d Mye rs in th e ir o fficia l ca p a citie s “ s h o u ld re m a in p e n d in g .

     Do c. #57, PAGEID#784. Th e Re p o rt a n d Re co m m e n d a tio n s s ta te s th a t th e s e

     cla im s s h o u ld re m a in s in ce th e p ra ye r fo r re lie f “ s e e ks co m p e n s a to ry d a m a g e s

     a g a in s t MCDJ FS o n ly, th e u n d e rs ig n e d libe ra lly co n s tru e s th e ple a d in g s -- a s th e

     Co u rt is re q u ire d to d o -- a n d fin d s th a t Pla in tiff’s cla im s a g a in s t th e in d ivid u a lly

     n a m e d De fe n d a n ts a re , in fa ct, Title VII cla im s a s s e rte d a ga in s t th e m in th e ir




 9
   Pla intiff h a s n ot alle g ed th a t Ha y, Go o d , Mye rs o r S h a w h a d s ig n ifican t co ntro l o ve r
 h irin g, firin g a n d w o rkin g co n d itio n s s u ch th at th e y co u ld b e th e alter e g o o f th e
 e m p lo ye r. Little v. BP Exp lo ra tio n & Oil Co . 265 F.3d 357 at 362 n . 2 (6th Cir.2001)(“Wh ile
 th e la w is cle a r th a t a s u p e rvis o r ca n n ot b e h eld lia ble in his o r h er ind ivid u al ca p acity fo r
 vio latio n s o f Title VII, th e re is s u p p ort fo r th e p ro p o s itio n th at a s u p ervis o r m a y b e h eld
 lia ble in his or h er officia l ca p a city u p o n a s h ow in g th at h e o r s h e co uld b e co n s id ere d th e
 “ a lte r e g o ” of th e e m plo ye r.” )


                                                            23
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 24 of 30 PAGEID #: 833




  o fficia l ca p a citie s , i.e ., a g a in s t th e ir e m p loye r.” Do c. #57, PAGEID#778. Th e

  Ma g is tra te J u d g e cite s to Wils o n v. Nu tt , No . 96-6683, 1998 WL 30813, a t *3 (6th

  Cir. J a n . 22, 1998) (“ Wh e n a p e rs o n s a ys h e [o r s h e ] is s u in g a p u b lic o fficia l in

  h is [o r h e r] ‘o fficia l ca p a city,’ th a t te rm is b e in g u tilize d a s s h o rth a n d fo r th e

  g o ve rn m e n t a g e n cy to w h ich th e p la in tiff is lo o kin g fo r re co ve ry.” ) Do c. #57,

  PAGEID#778.

          Be ca u s e a n o fficia l ca p a city s u it is tre a te d a s a s u it a g a in s t th e e n tity,

  Ke n tu cky v. Gra ha m , 473 U.S . a t 166, Pla intiff’s cla im s a g a in s t Ha y, Go o d , Mye rs

  a n d S h a w in th e ir o fficia l ca pa citie s a re u nn e ce s s a ry n o w th a t Mo n tg o m e ry

  Co u n ty, Pla in tiff’s e m p lo ye r, is jo in e d a s a De fe n d a n t. Acco rd in g ly, th e Co u rt

  re je cts th e re co m m e n d a tio n th a t Title VII lia b ility e xis ts fo r Ha y, Go o d , Mye rs a n d

  S h a w in th e ir o fficia l ca p a citie s a n d s u s ta in s th e firs t o b je ctio n o f th e

  Mo n tg o m e ry Co u n ty De fe n d a n ts a n d Ha y.



          B. S e co n d Ob je ctio n – Pla in tiff’s Title VII Ra ce -Ba s e d Ho s tile Wo rk
             En viro n m e n t a n d Re ta lia tio n Cla im s Alle ge d Ag a in s t De fe n d a n t Mye rs in
             He r Officia l Ca p a city

          Alth o u g h th e Ma g is tra te J u d g e re co m m e n d e d th a t Pla in tiff’s Title VII ra ce -

 b a s e d d is crim in a tio n a n d re ta lia tio n cla im s re m a in p e n d in g a g a in s t De fe n d a n ts

 Ha y, Go o d , S h a w , Mu n d y a n d Mye rs in th e ir o fficia l ca p a citie s , th e Co u rt h a s

 jo in e d Pla in tiff’s e m p lo ye r, Mo n tg o m e ry Co u n ty, to th is la w s u it a n d h a s re je cte d

 th e Ma g is tra te J u d g e ’s re co m m e n d a tio n . Th e s e co n d o b je ctio n o f th e

 Mo n tg o m e ry Co u n ty De fe n d a n ts a n d Ha y is th a t th e Ma g is tra te J u d g e in co rre ctly

                                                           24
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 25 of 30 PAGEID #: 834




 in clu d e d Mye rs a s a De fe n d a n t d e s p ite Pla in tiff’s s ta te m e n t in h e r p ra ye r fo r re lie f

 th a t th is De fe n d a n t b e d is m is s e d . Th is o bje ctio n re q u e s ts d is m is s a l o f De fe n d a n t

 Mye rs .

          (g )Pla in tiff fu rth e r re q u e s t[s ] th is Ho n o ra b le Co u rt to co rre ct th e
          ca p tio n b y re p la cin g th e n a m e Ro n a ld Ch urch w ith J o h n Do e u n til
          d is co ve ry ca n b e ha d fo r th is in d ivid u a l[’]s co rre ct n a m e . Pla in tiff
          fu rth e r m o ve s th e Cou rt to d is m is s th e a ctio n a g a in s t De fe n d a n t
          De a n s a i Mye rs a n d re m o ve h e r na m e from th e ca p tio n .

 Do c. #34, PAGEID#594.

          In s u s ta in in g th e firs t o b je ctio n o f th e Mo n tg o m e ry Co u n ty De fe n d a n ts a n d

 Ha y, th e Co u rt ha s a ls o , in e ffe ct, s u s ta in e d th e s e co n d o b je ction o f th e s e

 De fe n d a n ts . Acco rd in g ly, Mye rs is d is m is s e d a s a De fe n d a n t.

          Ad d itio n a lly, a lth o u g h n o t p a rt o f th e s e o b je ctio n s , De fe n d a n t Ro n a ld

 Ch u rch is n a m e d a s a De fe n d a n t in th e Am e n d e d Co m p la in t in his in d ivid u a l a n d

 o fficia l ca p a city. Do c. #34, PAGEID#PAGEID#567; Do c. #2, PAGEID#92. In h e r

 p ra ye r fo r re lie f, h o w e ve r, Pla in tiff re q u e s ts th a t th is Co u rt “ co rre ct th e ca p tio n b y

 re p la cin g th e na m e Ro n a ld Ch u rch w ith J oh n Do e u n til d is co ve ry ca n b e h a d fo r

 th is in d ivid u a l’s co rre ct n a m e . Acco rd in g ly, De fe n d a n t Ro n a ld Ch u rch is

 d is m is s e d fro m th is la w s u it a n d J o h n Do e is s u b s titu te d a s a de fe n d a n t.




                                                           25
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 26 of 30 PAGEID #: 835




 VI. S e p a ra te Ob je ctio n s o f Ha y, Do c. #58 10

          De fe n d a n t Ha y a s s e rts th re e s e pa ra te , b u t re la te d , o bje ctio n s to th e Re p o rt

 a n d Re co m m e n d a tion s : (1) Pla in tiff’s Title VII cla im s w e re n o t tim e ly file d u n d e r

 th e re la tio n b a ck d o ctrin e ; (2) th e Re p o rt a n d Re co m m e n d a tio n s d id n o t co n s id e r

 w h e th e r th e re w a s “ go o d ca u s e ” to e xcu s e Pla in tiff’s n o n co m p lia n ce w ith th e 90-

 d a y lim ita tio n s p e riod fo r filin g Title VII cla im s o f ra ce d is crim in a tio n a n d

 re ta lia tio n ; a n d (3) the re la tio n b a ck d o ctrin e d id n o t a p p ly u n d e r th e

 circu m s ta n ce s o f th is ca s e .

          Th e e s s e n ce o f Ha y’s a rg u m e n t is th a t Pla in tiff’s tim e ly file d EEOC ch a rg e

 w a s fo r “ ra ce /co lo r,” a g e , re ta lia tio n a n d ho s tile w o rk e n viro n m e n t. Be ca u s e h e r

 rig h t to s u e le tte r w a s d a te d No ve m b e r 3, 2017, a ny co m p la in t a lle g in g Title VII

 cla im s h a d to b e file d w ith in 90 d a ys o r o n o r b e fo re Fe b ru a ry 1, 2018. 11 Be ca u s e

 th e fa ilu re to file w ith in th e n in e ty-d a ys is e va lua te d in th e s a m e m a n n e r a s a

 fa ilu re to file w ith in a s ta tu te o f lim ita tio n s , Tru itt v Co u n ty o f Wa yn e , 148 F.3d

 644, 646-647 (6th Cir. 1998), Pla in tiff’s Title VII cla im s , w h ich s h e a s s e rts fo r th e




 10
    In a d ditio n to Ha y b eing s u e d in h er in d ivid u a l ca p a city a n d in h e r “ o fficia l ca p a city a s a
 Co u rt Re vie w S p e cialis t, Ra n k 1” fo r th e MCDJ FS , w h ich th e Co u rt ha s p re vio u s ly
 a d d re s s e d in th is De cis io n a n d En try, s h e is als o s u e d in h er “ officia l ca p a city a s Pre s id e n t
 o f th e PGO Co u n cil 12.” Do c. #2, PAGEID#91; Do c. #34, PAGEID#567. Alth o u g h n o t
 e xp re s s ly s tate d in th e Re p o rt a n d Re co m m e nd a tio n s , Ha y is n o t lia b le in this ca pa city
 u n d e r Title VII s in ce n o e m p lo ym e n t re latio ns hip w a s ple d .
 11
    Ha y n o tes th a t Plain tiff d id, in fa ct, tim e ly file h e r Co m pla int alle gin g vio latio n s u n d e r 41
 U.S.C. § 1981a, 42 U.S .C. § 1983 a n d fo r inte n tio n a l inflictio n of em o tio n a l dis tre s s , o n
 Fe b ru a ry 1, 2018, alb eit n o t fo r com p lain ts a lleg e d in th e EEOC co m pla in t o f
 d is crim in a tio n b a s e d up o n “ ra ce/co lor,” a g e , re ta lia tio n a n d h o s tile w o rk e n viro n m e nt.

                                                              26
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 27 of 30 PAGEID #: 836




 firs t tim e in h e r Am e n d e d Co m p la in t, a re b a rre d u n le s s th e y re la te b a ck to th e

 filin g o f h e r Co m p la in t.

          Fe d . R. Civ. P. 15(c)(1)(B), h o w e ve r, pe rm its th e re la tio n ba ck o f Pla in tiff’s

 Am e n d e d Co m p la in t to th e d a te o f th e filing o f h e r in itia l Co m p la in t “ w h e n . . . th e

 a m e n d m e n t a s s e rts a cla im o r d e fe n s e th a t a ro s e o u t o f th e co nd u ct, tra n s a ctio n ,

 o r o ccu rre n ce s e t o u t -- o r a tte m p te d to b e s e t o u t -- in th e o rig in a l p le a d in g .” Fe d .

 R. Civ. P. 15(c)(1). The Re p o rt a n d Re co m m e n d a tio n s cite d Ca im o n a v. Oh io Civil

 S e rv. Em p lo ye e s As s ’n , No . 4:18CV785, 2018 WL 6386023, a t *3 (N.D. Oh io De c. 6,

 2018) (citin g Lo ckh a rt v. Ho lid a y In n Exp . So u th w in d , 531 F. Ap p ’x 544, 548).

 Alth o u g h Ha y is co rre ct th a t Lo ckh a rt p e rta in s to Ru le 15(c)(1)(C), th is Co u rt

 a g re e s w ith th e Ma g is tra te J u d g e th a t th e re la tio n b a ck o f Pla in tiff’s Title VII

 cla im s to th e d a te o f th e filin g o f th e in itia l Co m p la in t is p e rm is s ib le in th is ca s e .


          Ru le 15(c) is “ ‘ba s e d o n th e n o tio n th a t o n ce litig a tio n invo lvin g
          p a rticu la r co n d u ct o r a g ive n tra n s a ctio n or o ccu rre n ce h a s b e e n
          in s titu te d , th e p a rtie s a re n o t e n title d to th e p ro te ctio n o f th e s ta tu te
          o f lim ita tio n s a g a in s t th e la te r a s s e rtio n b y a m e n d m e n t o f d e fe n s e s
          o r cla im s th a t a ris e ou t o f th e s a m e co n d u ct, tra n s a ctio n , o r
          o ccu rre n ce .’” U.S. e x re l Ble d s o e v. Co m m He a lth S ys., In c ., 501 F.3d
          493, 516 (6th Cir. 207) (q u o tin g Bro w n v. Sh a n e r , 172 F.3d 927, 932
          (6th Cir.1999)).

 Ha ll v. S p e n ce r Cty., Ky ., 583 F.3d 930, 934 (6th Cir. 2009)

          In s h o rt, a s s ta te d by th e S ixth Circu it, th e is s u e is w h e th e r th e pa rty

 a s s e rtin g th e s ta tu te o f lim ita tio n s d e fe n s e h a s b e e n p u t o n n o tice “ th a t h e co u ld

 b e ca lle d to a n s w e r fo r th e a lle g a tio n s in th e a m e n d e d p le a d ing .” Ble d s o e , 501

 F.3d a t 516. Ba s e d on th e a lle g a tio n s in bo th th e in itia l a n d Am e n d e d Co m p la in t,

                                                           27
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 28 of 30 PAGEID #: 837




 th e re is n o d o u b t th a t a ll De fe n da n ts w e re o n n o tice th a t th e Title VII a lle g a tio n s in

 th e Am e n d e d Co m p la in t re la te d to p rio r a lle g a tio n s o f ra cia l d is crim in a tio n a n d

 re ta lia tio n w h ich w e re a lle g e d in th e in itia l Co m p la in t. Th e re fo re , Ha y’s firs t

 o b je ctio n is o ve rru le d .

          Ha y’s s e co n d o b je ctio n is w h e th e r “ g o o d ca u s e ” ha s b e e n e s ta b lis h e d “ to

 e xcu s e Pla in tiff’s n o n co m p lia n ce w ith th e 90-d a y lim ita tio n s p e rio d fo r filin g Title

 VII cla im s o f ra ce dis crim in a tio n a n d re ta lia tio n .” In s u p p o rt o f th is o b je ctio n , Ha y

 cite s Lo ckh a rt , 531 F. Ap p ’x a t 549. Lo ckh a rt , h o w e ve r, in vo lve d n o t o n ly th e

 re la tio n b a ck o f a n a m e n d e d co m p la in t to a d d a pa rty a n d a n a n a lys is o f Rule

 15(c)(1)(B), b u t a ls o s e rvice o f th a t n e w p a rty u n d e r Fe d . R. Civ. P. 4(m ).

 S p e cifica lly, th e p la intiff’s Title VII cla im h a d to b e s e rve d o n th e a d d e d p a rty a n d

 “ s e rve d w ith in 120 da ys a fte r th e [in itia l] co m p la in t is file d ... [or] th e p la in tiff

 s h o w s g o o d ca u s e fo r th e fa ilu re [to s e rve th e a d d e d p a rty w ith in 120 da ys ],” S e e

 Fe d . R. Civ. P. 4(m ). Id . a t 548. Th e re is n o s u ch re q u ire m e n t o f a s h o w in g o f

 “ g o o d ca u s e ” u n de r Ru le 15 (c)(1)(B). As s u ch , Ha y’s s e co n d o b je ctio n is

 o ve rru le d .

          Fin a lly, Ha y a rg ue s th a t Pla in tiff is re q u ire d to s a tis fy “ [B]o th (A) a n d (B)” o f

 Fe d . R. Civ. P 15 (c)(1) fo r th e re la tio n ba ck d o ctrin e to a p p ly. Doc. #58,

 PAGEID#789. Th e Cou rt d o e s n o t a g re e . No th in g in th e la n g ua g e o f Fe d. R. Civ.

 P. 15(c)(1), o r in th e ca s e la w in te rp re tin g s a m e , re q u ire s b o th s e ctio n s (A) a n d (B)

 to b e s a tis fie d b e fo re re la tio n b a ck ca n o ccu r.




                                                          28
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 29 of 30 PAGEID #: 838




           Ru le 15(c)p ro vid e s two m e th o d s b y w h ich a n a m e n d m e n t a lle g in g a
           n e w o r d iffe re n t cla im o r d e fe n s e m a y be a llo w e d to re la te ba ck to
           th e filin g o f th e o rig ina l co m p la in t a n d th u s a vo id a n o th e rw is e
           a p p lica b le s ta tu te o f lim ita tio n s . Th e firs t m e th o d a p p e a rs in Ru le
           15(c)(1)(A), w h ich w a s a d d e d to th e ru le in 1991. . . Th e s e co n d
           m e a n s o f d e te rm in ing w h e n a n a m e n d m e n t m a y re la te b a ck to th e
           d a te o f th e o rig in a l p le a d in g a p pe a rs in Rule 15 (c)(1)(B).

 6A Ch a rle s A. Wrig h t, Arth u r R. Mille r, Ma ry Ka y Ka n e , Fe d e ra l Pra ctice a n d
 Pro ce d u re § 1497, a t 76 (2010).

            Ha y’s th ird o b je ctio n is o ve rrule d .


 VII. Co n clu s io n

           Fo r th e re a s o n s s e t forth a b o ve , th e Co u rt ADOPTS , in p a rt, a n d REJ ECTS ,

 in p a rt, th e Re p o rt a nd Re co m m e n d a tio n s , Do c. #57, S US TAINS th e Ob je ctio n s o f

 th e Mo n tg o m e ry Co u n ty De fe n d a n ts a n d Ha y, Do c. #59, OVERRULES th e s e p a ra te

 Ob je ctio n s o f Ha y, Do c. #58, S US TAINS , th e Mo tio n to Dis m is s o f th e

 Mo n tg o m e ry Co u n ty De fe n d a n ts a n d Ha y, Do c. #37, a n d OVERRULES IN PART

 AND S US TAINS IN PART th e s e p a ra te Mo tio n to Dis m is s o f Ha y, Do c. #38. 12

           MCDJ FS is s tricke n fro m th e Am e n d e d Co m p la in t a s Pla in tiff’s e m p lo ye r

 a n d Mo n tg o m e ry Co u n ty is s u b s titu te d a s th e e m p lo ye r a n d a De fe n d a n t in th is

 litig a tio n .

           De fe n d a n t, De a n s a i Mye rs , is d is m is s e d a s a De fe n d a n t.




 12
    De fe n d a n t Ha y’s Motion to Dis m is s , Do c. #38, is s us tain e d a s to th e d is m is s a l o f claim s
 a lle g e d a g a in s t Ha y in divid u ally, in h er official ca p a city o r a s Pre s id e nt o f th e PGO u n d e r
 42 U.S .C. §§ 1981 a n d 1983. Plain tiff’s cla im of inte n tio n a l inflictio n of e m o tio n al dis tre s s ,
 s e t fo rth in th e in itial Co m p lain t b u t n o t in th e Am e n d e d Co m pla int, is a b a n d o n e d . Th e
 re m a in d er of th e Mo tion to Dis m is s , Do c. #38, is o verru le d.

                                                           29
Case: 3:18-cv-00037-WHR-MJN Doc #: 62 Filed: 04/29/20 Page: 30 of 30 PAGEID #: 839




         De fe n d a n t, Ro n a ld Ch u rch , n a m e d in th e p ra ye r fo r re lie f, is d is m is s e d a n d

 J o h n Do e is s u b s titu te d a s a De fe n d a n t.

         As a re s u lt o f th is De cis io n a n d En try, Pla in tiff’s Am e n d e d Co m p la in t

 a lle g e s Title VII cla im s o f ra ce -b a s e d h o s tile w o rk e n viro n m e n t in Co u n t I a n d

 re ta lia tio n ba s e d o n ra cia l dis crim in a tio n a n d h a ra s s m e n t in Cou n t II. Th e o n ly

 De fe n d a n t in th is litiga tio n is Pla in tiff’s e m p lo ye r, Mo n tg o m e ry Co u n ty.




 Da te : Ap ril 29, 2020                              /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                                      WALTER H. RICE
                                                      UNITED S TATES DIS TRICT J UDGE




                                                            30
